Exhibit 10.28

 

[g72611kei001.gif]

Paul Arena

Chief Executive Officer

paul.arena@augme.com

Office: 212.710.9350

Mobile: 404.915.8449

 

November 2, 2011

 

VIA EMAIL

 

Mr. E. W. Purcell

Flat 6, 81 Queens Gate

London SW7 5JU

United Kingdom

 

Subject: Membership on the Board of Directors of Augme Technologies, Inc.

 

Dear Sandy:

 

I am pleased to inform you that yesterday the Board of Directors of Augme
Technologies, Inc. (the “Board”) voted unanimously to approve your appointment
to the Board as an independent director and also a member of the Audit
Committee.  As discussed, in addition to your general duties as a member of the
Board, you will make reasonable efforts to assist business related
introductions, financial related matters (such as corporate finance and
structuring), mergers & acquisitions and general corporate advice.

 

The Board also approved the following compensation package:

 

·                  You will receive a stock option grant of 300,000 unregistered
options of common stock of the Company at an exercise price of $2.69 (which
exercise price is not less than the closing price for Company stock on the date
of Board approval of your appointment to the Board (November 2, 2011)), which
options will vest 1/36th per month with a term of five (5) years, per the terms
and conditions of the Company’s standard stock option agreement (which agreement
includes accelerated (100%) vesting upon a Change in Control of the Company). 
In addition, you will receive a quarterly stock option grant, commencing with
the Company’s fiscal fourth quarter ending November 30, 2011, equal to
six-thousand (6,000) options per quarter in which you are a member of the Board
on the last day of the quarter, which options (a) shall have an exercise price
equal to the 10-day trailing average closing price of the stock (from the last
day of the quarter) with respect to the quarter for which the grant relates; and
(b) shall have the same vesting period and term as described above.

 

·              In the event of a Transaction that closes while you are a member
of the Board

 

--------------------------------------------------------------------------------


 

or during the six-month period following your removal from the Board, the
Company shall compensate you in the event of a Transaction that closes while you
are a member of the Board or during the six-month period following your removal
from the Board:

 

(a)           you will receive a flat fee equal to one percent (1%) of
the Aggregate Consideration of the net receivable by the Company or the
Company’s shareholders exclusive of any associated costs or related expenses in
connection with such Transaction (the “Transaction Fee”).  For purposes of the
previous sentence,  (i) “Transaction” shall mean any transaction or related
series or combination of transactions whereby, directly or indirectly, control
of the Company or all or substantially all of the Company’s business or assets
is acquired in a sale or exchange of stock, merger, consolidation or other
business combination, sale or exclusive license of assets or similar
transaction(s); and (ii) “Aggregate Consideration” shall mean (a) the amount of
all consideration (whether in the form of cash, securities, or other property)
directly or indirectly received or receivable by the Company or its shareholders
in any Transaction, including any amounts committed by any party to a
Transaction to be paid to the Company after any closing date (provided that the
Transaction Fee shall not be payable unless and until such time as such
committed, conditioned or contingent consideration is actually received by the
Company) plus (b) options, warrants or other securities conferring the option to
invest additional capital by any party to a Transaction (provided that the
Transaction Fee shall not be payable unless and until such time as such options,
warrants or other securities result in consideration actually being received by
the Company), plus (c) without duplication, the total amount of indebtedness
assumed by, repaid, refinanced or otherwise transferred (or any commitment to do
so) in connection with a Transaction; and

 

(b)           you will receive one-percent (1%) Transaction Fee for your
participation in the realization of the monetization of the Company’s
intellectual property either through: a)  a settlement agreement; b)  license
agreement (except for licenses entered into in the ordinary course of the
Company’s business); or c) asset sale during the period of directorship and
extending six months thereafter.

 

·                  You will be entitled to reimbursement for reasonable out of
pocket expenses related to your service for the Board, subject to the terms and
conditions of the Company’s expense reimbursement policies, including the
requirement that you provide an appropriate receipt for each expenditure for
which reimbursement is sought.

 

* * *

 

--------------------------------------------------------------------------------


 

This is an important time in the life of the Company and we hope you chose to
accept this appointment.

 

 

Very truly yours,

 

 

 

 

 

Paul R. Arena

 

Chairman of the Board of Directors

 

Augme Technologies, Inc.

 

 

 

 

 

ACCEPTED BY:

 

 

 

 

 

 

 

ERNEST. W. PURCELL

 

 

 

 

 

cc:      Board of Directors, Augme Technologies, Inc.

 

 

--------------------------------------------------------------------------------